J-S20013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM HUDSON,                            :
                                               :
                       Appellant               :       No. 971 WDA 2018

               Appeal from the PCRA Order Entered June 6, 2018
               in the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0003728-2006

BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED JUNE 13, 2019

        William Hudson (“Hudson”) appeals from the Order dismissing his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”). 1

We affirm.

        In 2006, Hudson was charged with one count each of rape, corruption

of minors, incest, involuntary deviate sexual intercourse, and endangering the

welfare of children, as well as three counts each of indecent sexual assault

and aggravated indecent assault.2 On January 15, 2008, a jury found Hudson

guilty of corruption of minors. The trial court granted judgment of acquittal

as to one count each of indecent assault and aggravated indecent assault.

The jury was unable to reach a consensus on the remaining charges. The

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

2   See 18 Pa.C.S.A. §§ 3121, 6301, 4302, 3123, 4304, 3126, 3125.
J-S20013-19



remaining charges were withdrawn. On April 17, 2009, Hudson pled guilty to

incest, in exchange for a sentence of 5 to 10 years in prison and a 10-year

Megan’s Law III3 registration requirement.       Hudson received no further

penalty on the corruption of minors conviction. Hudson did not file any post-

sentence motions or a direct appeal.

        In 2012, Hudson’s 10-year Megan’s Law III registration period was

supplanted by the Sexual Offender Registration and Notification Act

(“SORNA”),4 which required Hudson to become a lifetime registrant. On May

24, 2015, Hudson filed the instant pro se Petition,5 which was subsequently

amended by counsel on November 8, 2017, seeking relief from the application

of SORNA in lieu of his sentence under Megan’s Law III.     The PCRA court

dismissed Hudson’s Petition as being untimely filed. Hudson thereafter filed

a timely Notice of Appeal and Pa.R.A.P. 1925(b) Concise Statement.

        On appeal, Hudson raises the following question for our review:

“Whether [Hudson] is entitled to post-conviction relief—the striking of SORNA

____________________________________________


3   See 42 Pa.C.S.A. §§ 9795.1 (expired).

4   See 42 Pa.C.S.A. §§ 9799.10-9799.41.

5 Hudson filed a Motion to Reinstate Appellate Rights Nunc Pro Tunc and to
Remove Defendant from the Registration and Reporting Requirements of
SORNA, which the PCRA court properly treated as a PCRA Petition. See 42
Pa.C.S.A. § 9542 (providing that the PCRA “shall be the sole means of
obtaining collateral relief and encompasses all other common law and
statutory remedies for the same purpose.”). Because Hudson would not be
required to comply with SORNA until his release from prison in May 2017, the
PCRA court granted successive continuances on the issue until it was ripe for
review upon Hudson’s release.

                                           -2-
J-S20013-19



registration requirements—pursuant to Commonwealth v. Muniz, 164 A.3d

1189 (Pa. 2017), cert. denied, 138 S. Ct. 925 (2018)?” Brief for Appellant

at 1.
               We review an order dismissing a petition under the PCRA in
        the light most favorable to the prevailing party at the PCRA level.
        This review is limited to the findings of the PCRA court and the
        evidence of record. We will not disturb a PCRA court’s ruling if it
        is supported by evidence of record and is free of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

        Before reaching the merits of Hudson’s appeal, we must first address

whether Hudson has satisfied the timeliness requirements of the PCRA.

Section 9545 of the PCRA expressly states that a PCRA petition “shall be filed

within one year of the date the judgment becomes final.”           42 Pa.C.S.A.

§ 9545(b)(1).     A judgment of sentence becomes final at the conclusion of

direct review, including discretionary review, or at the expiration of time for

seeking the review. Id. §9545(b)(3). “Our courts have strictly interpreted

this requirement as creating a jurisdictional deadline.” Commonwealth v.

Jackson, 30 A.3d 516, 522 (Pa. Super. 2011). A court may not address the

merits of the issues raised if the PCRA petition was not timely filed.

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

        Hudson’s judgment of sentence became final on May 17, 2009. Under

the PCRA, Hudson had until May 17, 2010, to file a timely PCRA Petition.

Hudson filed the instant Petition on May 24, 2015. Thus, Hudson’s Petition is

facially untimely. However, Pennsylvania courts may consider petitions filed


                                       -3-
J-S20013-19



beyond the one-year deadline if the petitioner can explicitly plead and prove

one of three exceptions set forth at 42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition

invoking such an exception must be filed within 60 days6 of the date the claim

could have been presented. Id. § 9545(b)(2).

       Hudson attempts to invoke the “newly-recognized constitutional right”

timeliness exception found at Section 9545(b)(1)(iii). As previously explained

in Commonwealth v. Murphy, 180 A.3d 402, 405 (Pa. Super. 2018), our

Supreme Court has held that

       [S]ubsection (iii) of Section 9545[(b)] has two requirements.
       First, it provides that the right asserted is a constitutional right
       that was recognized by the Supreme Court of the United States or
       [the Pennsylvania Supreme C]ourt after the time provided in this
       section. Second, it provides that the right “has been held” by
       “that court” to apply retroactively. Thus, a petitioner must prove
       that there is a “new” constitutional right and that the right “has
       been held” by that court to apply retroactively. The language “has
       been held” is in the past tense. These words mean that the action
       has already occurred, i.e., “that court” has already held the new
       constitutional right to be retroactive to cases on collateral review.
       By employing the past tense in writing this provision, the
       legislature clearly intended that the right was already recognized
       at the time the petition was filed.
Id. (citation omitted).



____________________________________________


6  Section 9545(b)(2) was amended on October 24, 2018, effective in 60 days
(i.e., December 24, 2018), extending the time for filing from 60 days of the
date the claim could have been first presented, to one year. The amendment
applies to claims arising on December 24, 2017, or thereafter. See Act 2018,
Oct. 24, P.L. 894, No. 146, § 3 (hereinafter “Act 146”). In the instant case,
the one-year time limit of Act 146 does not apply to Hudson’s Petition, as he
filed it prior to December 24, 2017.



                                           -4-
J-S20013-19


       In order to avail himself of the timeliness exception found at Section

9545(b)(1)(iii), Hudson would need to demonstrate that the Pennsylvania

Supreme Court has held that its ruling in Muniz applies retroactively.7

Because our Supreme Court has not issued such a ruling, Hudson’s reliance

on Muniz cannot satisfy the “newly-recognized constitutional right” exception

at Section 9545(b)(1)(iii).       Accordingly, we affirm the PCRA court's Order

dismissing Hudson’s Petition as untimely filed.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2019




____________________________________________


7 After Muniz, this Court, in Commonwealth v. Rivera-Figueroa, 174 A.3d
674, 678 (Pa. Super. 2017), held that “Muniz created a substantive rule that
retroactively applies in the collateral context.”

                                           -5-